Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10, 19-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth (US 5,689,619), published on November 18, 1997 in view of Keyes et al (“Keyes” US 2004/0204775 A1), published on October 14, 2004, in further view of Qian et al (“Qian” US 2017/0085603 A1), published on March 23, 2017.
	As to claim 1, Smyth teaches “receiving, at a process plant application executing in a vehicle head unit, process plant-related data related to one or more process plant entities within a process plant” in fig. 2, col. 6:61-68 (heads-up display 6 corresponds to a vehicle head unit; plant operation is control by user via the heads-up display 6; In this operating mode, the heads-up display 6 shows information critical to the process control which is overlaid 1 on the scene 10).
	It appears Smyth does not explicitly teach “the one or more process plant entities performing a physical function to control an industrial process to manufacture, refine, transform, generate, or produce physical materials or products”.
	However, Keyes teaches “the one or more process plant entities performing a physical function to control an industrial process to manufacture, refine, transform, generate, or produce physical materials or products” in fig. 2 and par. 0100 (“…an on-line control routine may use the economic parameter(s) developed by one or more economic models as feedback to perform on-line control of field devices within the process plant to thereby effect, for example, the throughput of the plant, the use of a particular raw material, the profit of the plant, the production of a particular product within the plant…”).
	Smyth and Keyes are analogous art because they are in the same field of endeavor, process plant management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide data to operator display unit, disclosed by Smyth including “the one or more process plant entities performing a physical function to control an industrial process to manufacture, refine, transform, generate, or produce physical materials or products”, as suggested by Keyes in order to remotely control process plant data effectively (see Keyes par. 0100).
	Smyth teaches “and presenting, by the vehicle head unit, the process plant-related data for a user to remotely monitor online operation of the process plant” in fig. 2, col. 6:61-68 (heads-up display 6 corresponds to a vehicle head unit; a plant process displaying in the heads-up corresponds to the process plant-related data for a user to remotely monitor online operation of the process plant).
	Keyes teaches “without the security and safety risks of remotely communication directly with devices within the process plant” in paragraphs 0075, 0085 (security features provided by the system).
It appears Smyth and Keyes do not explicitly teach “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant”.
However, Qian teaches “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant” in fig. 6, par. 0090 (attached snapshot of a parameter value corresponds to the process plant-related data is a duplicate of process plant-related data generated within the process plant because it is only shown the process plant parameter value but not direct interaction with displaying plant parameter).
 Smyth, Keyes and Qian are analogous art because they are in the same field of endeavor, process plant management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide data to operator display unit, disclosed by Smyth including “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant” in order to only display process plant data to the operator without any data modification allowed (see Qian par. 
0090).
As to claim 19, it is rejected for similar reason as claim 1.

As to claim 2, Qian teaches “determining an organizational role of the user within the process plant, wherein presenting the process plant-related data for a user to remotely monitor online operation of the process plant includes presenting a subset of the process plant-related data which is related to the organizational role of the user” in fig. 10, par. 0095 (permission or role of user to access equipment operating parameter corresponds).
As to claim 20, it is rejected for similar reason as claim 2.
As to claim 3, Qian teaches “in response to an event occurring within the online operation of the process plant and related to the organizational role of the user, presenting a notification regarding at least some of the process plant-related data associated with the event” in paragraphs [0065-0066].
As to claim 21, it is rejected for similar reason as claim 3.

As to claim 4, Qian teaches “wherein presenting the process plant-related data for a user to remotely monitor online operation of the process plant includes presenting a report regarding at least one of the one or more process plant entities related to the organizational role of the user, the report including at least some of the process plant-related data related to the at least one process plant entity” in figures 6, 7, paragraphs [0090-0091].
As to claim 22, it is rejected for similar reason as claim 4.

	As to claim 6, Qian teaches “wherein presenting the process plant-related data for a user to remotely monitor online operation of the process plant includes presenting a graphical representation of a process flow module depicting run-time operation of at least one of the one or more process plant entities including process parameter data for the at least one process plant entity” in figures 6, 7, paragraphs [0090-0091].
As to claim 24, it is rejected for similar reason as claim 6.

	As to claim 7, Smyth teaches “presenting the process plant-related data on a user interface of the vehicle head unit” in fig. 2, col. 6:61-68.
As to claim 10, Smyth teaches “receiving a process plant search query from the user related to the one or more process plant entities; and presenting, by the vehicle head unit, a set of process plant search results responsive to the process plant search query, the set of process plant search results including at least some of the process plant-related data” in par. 0048 (key search model provides searching method for plant staff to search for the process plant-related data).
As to claim 26, it is rejected for similar reason as claim 10.

As to claim 25, Qian teaches “wherein the process plant application further causes the vehicle head unit to: present the process plant-related data in a natural language format” in paragraphs [0065-0066].
Claims 8, 11-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth (US 5,689,619), published on November 18, 1997 in view of Keyes et al (“Keyes” US 2004/0204775 A1), published on October 14, 2004, Qian et al (“Qian” US 2017/0085603 A1), published on March 23, 2017 in further view of Colemere (US 5,835,008), published on November 10, 1998.
	As to claim 8, it appears Smyth, Keyes and Qian do not explicitly teach “presenting the process plant-related data via a speaker of the vehicle head unit”.
 	However, Colemere teaches “presenting the process plant-related data via a speaker of the vehicle head unit” in col. 16: 13-17 (vehicle speakers used to provide update from generated report).
	Smyth, Keyes, Qian and Colemere are analogous art because they are in the same field of endeavor, database management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide way to update report, disclosed by Qian and Smyth including “presenting the process plant-related data via a speaker of the vehicle head unit” in order to maximize sharing information (see Colemere col. 15, col. 16).
As to claim 11, Smyth teaches “receive process plant-related data related to one or more process plant entities within a process plant” in fig. 2, col. 6:61-68 (heads-up display 6 corresponds to a vehicle head unit).
It appears Smyth does not explicitly teach “the one or more process plant entities performing a physical function to control an industrial process to manufacture, refine, transform, generate, or produce physical materials or products”.
However, Keyes teaches “the one or more process plant entities performing a physical function to control an industrial process to manufacture, refine, transform, generate, or produce physical materials or products” in fig. 2 and par. 0100 (“…an on-line control routine may use the economic parameter(s) developed by one or more economic models as feedback to perform on-line control of field devices within the process plant to thereby effect, for example, the throughput of the plant, the use of a particular raw material, the profit of the plant, the production of a particular product within the plant…”).
Smyth and Keyes are analogous art because they are in the same field of endeavor, process plant management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide data to operator display unit, disclosed by Smyth including “the one or more process plant entities performing a physical function to control an industrial process to manufacture, refine, transform, generate, or produce physical materials or products”, as suggested by Keyes in order to remotely control process plant data effectively (see Keyes par. 0100).
Smyth teaches “and present, via the user interface or the speaker, the process plant-related data for a user to remotely monitor online operation of the process plant” in fig. 2, col. 6:61-68.
Keyes teaches “without the security and safety risks of remotely communication directly with devices within the process plant” in paragraphs 0075, 0085 (security features provided by the system).
It appears Smyth, Keyes do not explicitly teach “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant, such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant”.
However, Qian teaches “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant, such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant” in fig. 6, par. 0090 (attached snapshot of a parameter value corresponds to the process plant-related data is a duplicate of process plant-related data generated within the process plant because it is only shown the process plant parameter value but not direct interaction with displaying plant parameter).
Smyth, Keyes and Qian are analogous art because they are in the same field of endeavor, process plant management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide data to operator display unit, disclosed by Smyth including “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant” in order to only display process plant data to the operator without any data modification allowed (see Qian par. 0090.
It appears Smyth, Keyes and Qian do not explicitly teach “a speaker”.
However, Colemere teaches “a speaker” in col. 16: 13-17 (vehicle speakers used to provide update from generated report).
Smyth, Keyes, Qian and Colemere are analogous art because they are in the same field of endeavor, database management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide way to update report, disclosed by Qian and Smyth including a speaker in order to maximize sharing information (see Colemere col. 15, col. 16).
As to claim 12, Qian teaches “wherein the process plant application further causes the vehicle head unit to: determine an organizational role of the user within the process plant; and present a subset of the process plant-related data which is related to the organizational role of the user” in fig. 10, par. 0095 (permission or role of user to access equipment operating parameter corresponds).
As to claim 13, Qian teaches “in response to an event occurring within the online operation of the process plant and related to the organizational role of the user, present a notification regarding at least some of the process plant-related data associated with the event” in paragraphs [0065-0066].
As to claim 14, Qian teaches “wherein to present the process plant-related data for a user to remotely monitor online operation of the process plant, the process plant 67Attorney Docket No. 06005/594585 application causes the vehicle head unit to present a report regarding at least one of the one or more process plant entities related to the organizational role of the user, the report including at least some of the process plant-related data related to the at least one process plant entity” in figures 6, 7, paragraphs [0090-0091].
As to claim 16, Qian teaches “wherein to present the process plant-related data for a user to remotely monitor online operation of the process plant, the process plant application causes the vehicle head unit to present a graphical representation of a process flow module depicting run-time operation of at least one of the one or more process plant entities including process parameter data for the at least one process plant entity” in figures 6, 7, paragraphs [0090-0091].
As to claim 17, Qian teaches “wherein the process plant application further causes the vehicle head unit to: present the process plant-related data in a natural language format” in paragraphs [0065-0066].
As to claim 18, Smyth teaches “wherein the process plant application further causes the vehicle head unit to: receive a process plant search query from the user related to the one or more process plant entities; and present a set of process plant search results responsive to the process plant search query, the set of process plant search results including at least some of the process plant-related data” in par. 0048 (key search model provides searching method for plant staff to search for the process plant-related data).

Allowable Subject Matter
Claim 5, 9, 15 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments are respectfully considered, but are moot due to the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571) 272-8485.  The examiner can normally be reached on Mon-Fri. 9:30am-7pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165